Citation Nr: 1420855	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an effective date earlier than October 19, 2011 for the 100 percent evaluation that was assigned for posttraumatic stress disorder (PTSD) with depression.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active service from April 1972 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board has reviewed the Veteran's electronic claims file on Virtual VA and VBMS.


FINDINGS OF FACT

1. The criteria for a total rating for PTSD were met one year prior to the filing of the Veteran's claim for increase.

2. The Veteran's PTSD has prevented him from obtaining and maintaining substantially gainful employment since May 15, 2002.


CONCLUSIONS OF LAW

1. The criteria for an effective date of October 19, 2010 for a total rating for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400 (2013).

2. The criteria for entitlement to TDIU have been met as of May 15, 2002.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.25 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify and assist has been met.  The Veteran filed his claim for entitlement to an increased rating for PTSD based on unemployability in October 2011.  The RO sent the Veteran a letter in February 2012, prior to the initial adjudication of his claim, that notified him of the evidence necessary to support his claim for increase as well as a claim for TDIU, notified him of the evidence VA would seek to provide, and notified him of the evidence he was expected to provide.

The duty to assist has also been met.  The RO obtained service treatment records, VA treatment records, records from the Social Security Administration, and treatment records from private providers.  The Veteran was also afforded a VA examination in March 2012 that was adequate for rating purposes as the examiner reviewed the claims file, interviewed the Veteran, and provided a detailed report of his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Earlier Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Additionally, under 38 C.F.R. § 3.155(a), a veteran or a representative of the veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Also, under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  Further, under 38 C.F.R. § 3.157(b), evidence from state and other institutions may also constitute an informal claim.  The date of receipt by VA will be the date accepted as the date of claim.

I. PTSD

The Veteran filed his original claim for service connection for PTSD on May 15, 2002.  The RO initially denied service connection for PTSD in July 2003.  The Veteran submitted a notice of disagreement.  The RO granted service connection in March 2005 and assigned a disability evaluation of 70 percent, effective May 15, 2002.  The Veteran did not appeal the March 2005 rating decision and did not submit new and material evidence within one year of the March 2005 rating decision.  Therefore, that rating decision became final.  On October 19, 2011, VA received the Veteran's claim for entitlement to TDIU which the RO also adjudicated as a claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In February 2013, the RO granted a 100 percent rating for PTSD, effective October 19, 2011, the date of claim.  The Veteran seeks entitlement to an earlier effective date for his total rating for PTSD.  As noted above, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).  Accordingly, the earliest effective date available for the total rating for PTSD is October 19, 2010.

Diagnostic Code 9411 provides that a 100 percent evaluation is warranted for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence, including evidence pre-dating the date of claim.  Treatment records show that the Veteran's GAF scores dating approximately one year prior to his claim were in the 40s, which represent serious symptoms.  October 2010 treatment records indicate that the Veteran's PTSD had cost him two marriages and that he had lost all contact with his two oldest children.  He reported severe anger issues and said he had not been able to hold a job since 1991 because he could not deal with people.  He got angry with people easily.  He also had to plan what route to take to avoid any problems or issues days in advance.  He was afraid of crashing, his mind raced constantly, he was obsessive/compulsive, and hypervigilant.  He also obsessed on how he should retaliate against people who angered him.  He reported his worst symptoms as: insomnia-trouble falling and staying asleep, nightmares described as "evil and demonic", anger, and racing thoughts.  He was not able to fall asleep until 3 or 4 a.m. and at most sleeps 6 hours a night.

In March 2011, his symptoms included extreme difficulty with nightmares, anger, and irritability.  He described paranoia and felt that snipers were going to get him.  He thought about harming others and was scared to go places because of these thoughts.  He cleaned constantly and had a routine of checking things at night.  He reported that if he does not follow the routine just right, he has to do it over again.  He also reported distinct periods of depression that could last longer than two weeks.  He said he has had more than three of these episodes and that during these episodes, he felt hopeless, anhedonic, and negative; and had sleep difficulty, low energy, and suicidal ideation.

Based on the evidence, the Board finds that an effective date of October 19, 2010 is warranted for the assignment of the 100 percent rating for PTSD.  38 C.F.R. § 3.400.  Prior to October 2011, his GAF scores were in the 40s and his symptoms included impairment in thought processes or communication, obsessive behaviors, and danger of hurting himself and others.  38 C.F.R. § 4.130.  While he did not exhibit all symptoms outlined under the criteria for a 100 percent rating under Diagnostic Code 9411, the overall disability picture more closely resembles the schedular criteria for a total rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, an effective date of October 19, 2010 for the 100 percent rating for PTSD is granted.

II. TDIU

The Veteran also seeks entitlement to TDIU.  VA will grant TDIU when the evidence shows that a veteran is precluded by reason of his service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education, special training, and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  A total disability rating may be assigned where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, the Veteran has met the schedular criteria for entitlement to TDIU since May 15, 2002, the effective date of the award of an initial 70 percent evaluation for PTSD.  Thus, the question remains as to whether his PTSD rendered him unable to obtain and maintain substantially gainful employment.

First, the Board observes that the Veteran filed a formal claim for entitlement to a TDIU on October 19, 2011.  However, as noted above, evidence from state institutions may constitute an informal claim.  38 C.F.R. § 3.157(b).  The date of receipt by VA will be the date accepted as the date of claim.  In this case, during the initial claim for service connection for PTSD, VA obtained records on behalf of the Veteran from a state agency on November 25, 2002 which indicate that he was unable to hold employment due to his PTSD; thus these documents constitute an informal claim.  Additionally, the Federal Circuit has held that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and submits evidence of unemployability, the VA must consider total disability based upon individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1380 (C.A. Fed., 2001).  Accordingly, the Board finds that the Veteran raised the issue of entitlement to TDIU in conjunction with his original claim for service connection for PTSD.  As such, the earliest effective date available for entitlement to a TDIU is May 15, 2002, the date the Veteran filed his claim for service connection for PTSD and met the schedular criteria for entitlement to TDIU.

Regarding the Veteran's ability to obtain and maintain substantially gainful employment, an October 2002 statement from the Veteran's doctor at the state agency indicates that the Veteran was not employable due to PTSD.  Accompanying treatment records indicate that the Veteran had not worked since the 1990s and that he believed he was unable to work due to his PTSD.  Symptoms during this period included audio and visual hallucinations, erratic behavior, nightmares, paranoia, homicidal ideation, anger outbursts, sleep problems, anxiety, inability to concentrate, fear of people, isolation, flashbacks, and depressed mood, as well as the doctor's finding that the Veteran was unemployable.

Based on the treatment records and the doctor's statement, the Board finds that the Veteran was unable to obtain and maintain substantially gainful employment as of May 15, 2002, the effective date of his 70 percent rating for PTSD.  An effective date earlier than May 15, 2002 is not warranted because the Veteran did not meet the schedular criteria for TDIU prior to that date.


ORDER

An effective date of October 19, 2010 for a total rating for PTSD is granted.

Entitlement to TDIU, effective May 15, 2002, is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


